.11.411.,G111./.1

MATTER OF KALIA

In Section 248 Proceedings
A-20061003

Decided by Regional Commissioner January 16, 1974
An application for a change of nonimmigrant classification under section 248 of
the Immigration and Nationality Act from that of a student under section
101(a)(15)(F)(i) of the Act to that of an exchange visitor under section
101(aX15XJ) of the Act, for the purpose of enabling the applicant to acquire
additional practical training, is denied, in the absence of unusual circumstances, where the applicant has already been granted a total of 18 months'
employment for practical training purposes while in student status.

This matter is before the Regional Commissioner on appeal from
the denial of the application for change of nonimmigrant status.

The appellant is an unmarried 28-year-old native and citizen of
India who was admitted to the United States on October 1, 1969 as
a nonimmigrant student until September 30, 1970 pursuant to
section 101(a)(15)(FXi) of the Immigration and Nationality Act. He
subsequently received extensions of his temporary stay in F-1
status until February 1, 1973, which included three periods of
practical training aggregating 18 months. In accordance with his
request for additional time, he was given until April 30, 1973 to
depart from this country. The instant application for change of
nonimmigrant classification to that of an exchange visitor was
filed by him on April 16, 1973. In connection therewith, he has
submitted a Form DSP-66, Certificate of Eligibility for Exchange
Visitor Status, dated April 10, 1973 which reflects that he has been
accepted into Exchange Visitor Program No. P—I-737 under the
sponsorship of Rutgers-The State University, New Brunswick,
New Jersey; that he will serve as Science Bibliographer and
Reference Specialist at the school's Dana Library, Newark, New

Jersey at a salary of $9,971 per year. The alien has stated that
such employment will accord him two more years of practical
training in his field; that he is aware of the two-year foreign
residence provision and knows that he will be subject to such
requirement if he is granted exchange visitor status.
The District Director denied this application on the grounds that
the alien has been given the maximum 18-month period allowable
559

ttibertin

1Jet;mitn1

for practical training; that there is no basis for according him
exchange visitor status to permit him to engage in two additional
years of practical training; that he is not a bona fide nonimmigrant. It was pointed out that a letter dated January 24,1973 from
Rutgers University reflects that the appellant intends to apply for
permanent residence in the United States. The alien has asserted
on appeal that he has changed his mind about applying for
permanent residence; that he wishes to fully familiarize himself
with current theories and techniques in his field before returning
to India to engage in his profession. In support of this appeal,
there have been furnished two additional letters from Rutgers
University advising that the applicant is seeking to gain experience, training, and knowledge in his field so he may return home
to properly perform in his profession; that he will have gained
sufficient knowledge and experience by June 1975; that there are
good possibilities for his employment in the developing library
systems in India, particularly the newly-established Indian Institutes of Technology.
The entire record in this case has been very carefully reviewed
in the light of the representations made on appeal. It is provided
in 8 CPR 2142(0(6) that a nonimmigrant student may be granted
permission to accept or continue temporary employment to obtain
practical training in increments of not more than six months each
for a maximum period of not more than 18 months in the
aggregate. In view of the foregoing, it is concluded that the
maximum period of time granted to an F-1 student for permission
to engage in employment for practical training purposes should
not exceed 18 months, regardless of whether the employment is in
F-1. or J-1 status. The applicant in this case has already been
allowed the maximum time permitted under Service regulations
for practical training of an F-1 student. To accord him a change to
another nonimmigrant classification at this juncture to enable
him to continue such training, would be, in the absence of most
unusual circumstances, contrary to the intent of those regulations.
No such circumstances have been found to be present in this case
to justify an exception to the general rule. Accordingly, this appeal
will be dismissed.
It is ordered that the appeal be and same is hereby dismissed.

560

